NO. 12-03-00329-CV

NO. 12-03-00330-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§



IN RE: LARRY FISHER,§
	ORIGINAL PROCEEDING
RELATOR

§





MEMORANDUM OPINION
 Relator Larry Fisher seeks a writ of mandamus requiring the trial court to vacate his
conviction and sentence or, in the alternative, reversing and remanding this cause for the trial court
to address various constitutional issues set forth in his petition.  Based upon our review of Relator's
mandamus petition, we conclude that Relator has not shown himself entitled to the relief he seeks. 
Accordingly, the writ of mandamus is denied.
  SAM GRIFFITH 
									 Justice


Opinion delivered October 22, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.






(PUBLISH)